DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 11/19/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 02/07/2022 has been entered.
This Office Action is in response to the Amendment filed on 02/07/2022. 
In the instant Amendment, claims 1-3, 7-8, 10-15, 20, 25 and 30 have been cancelled. Claims 4-6, 9, 16-19, 21-24, 26-29 and 31-32 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
 Applicant's arguments with respect to independent claim 1, filed on 02/07/2022, have been considered but are not persuasive. The previously cited reference Zhao discloses all the limitations as cited in independent claims 4, 16, 21 and 26. See the following rejection.
Applicant argues, in pages 8-9 of Remark, that Zhao does not disclose the limitation the set of transform pairs include: {a first transform type, the first transform type}, {a second 
Even though Zhao discloses other transform types can be used for the left and right transform of the intra prediction mode, Zhao discloses that DST-VII, DCT-VIII or DCT-II transform can be used for left or right transform as discussed above. Moreover, Zhao discloses that each of the transform subset can identify a relatively small number of transforms to have smaller range of the index value to reduce information needed to be signaled as in Zhao [0137]-[0138]. Zhao [0150] also discloses that the left transform is always selected from DST-VII, 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Zhao, and further incorporate having the set of transform pairs consist of: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}, wherein the current block is decoded in an intra prediction mode, as taught by Zhao, to have relatively smaller number of transforms and transform pairs and hence smaller range of the index value to reduce information needed to be signaled as in Zhao [0137]-[0138].
Furthermore, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for more efficient transforms in intra prediction mode as in [0053]) is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 418, 82 USPQ2d 1385, 1395-97 (2007).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 9, 16-19, 21-24, 26-29 and 31-32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S 2016/0219290) hereinafter Zhao.
Regarding claim 4, Zhao discloses an apparatus for video decoding (Zhao [0027], [0068]: decoder), comprising: 
at least a memory and one or more processors (Zhao [0068]: decoder having processors; [0124]: memory to store data of the transform subset), wherein said one or more processors are configured to: 
obtain at least a syntax element indicating a pair of a horizontal transform and a vertical transform (Zhao [0120]: horizontal transform and vertical transform; [0245], [0241], [0180]: indicator signaling, a two-bit TU level indicator may be signaled. The first bit specifies which transform type from the given transform set is applied as the horizontal transform, and the second bit specifies which transform type from the given transform set is applied as the vertical transform; [0115]: it is known that an index to a transform pair is signaled to indicate selected transform pair); 
DCT-II, the second transform type is a transform with an increasing lowest frequency basis function, and the third transform type is a transform with a decreasing lowest frequency basis function, and wherein the current block is decoded in an intra prediction mode (Zhao [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]; [0123]-[0124]: a plurality of transform subsets can be used. The transform subsets can include two or more candidate transforms; [0115]: it is known that an index to a transform pair is signaled to indicate selected transform pair; Tables 1 and 3, [0150]: a subset can include DCT-II, i.e. first type of transform with constant lowest frequency basis function, DST-VII, i.e. second type of transform with increasing lowest frequency basis function, and DCT-VIII, i.e. third type of transform with decreasing lowest frequency basis function; [0120], [0127], [0032], [0052]-[0053]: DCT-II and DST-VII and intra prediction mode can be used; [0150]: the left transform is always selected from DST-VII, DCT-VIII and DCT-II and the right transform is always selected from DST-VII, DCT-VIII and DCT-II; [0120]: in addition to the DCT-II transform, others DCT and DST transforms including DST-VII and DCT-VIII are used for intra prediction mode for both left and right transforms); 
inversely transform the transformed coefficients of the current block using the selected horizontal and vertical transforms to obtain prediction residuals for the current block (Zhao [0027]-[0028], [0044], [0083], [0111]: decoder applies inverse transform to the current block; [0108], [0201], [0221], [0238]: decoder utilizes inverse-transform to generate residual block; [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]); and 
decode the current block using the prediction residuals (Zhao [0026]: encoder generates residual block by subtracting sample values of a current block from sample values of a predictive block; [0027]: decoder perform reciprocal process of the encoder and decode the block using prediction residuals to reconstruct the current block).  

  	Zhao does not explicitly disclose wherein the set of transform pairs consist of: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}.
	However, Zhao discloses the set of transform pairs include: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}, wherein a transform pair for any intra block with transform selection is selected from said set of transform pairs, wherein the current block is decoded in an intra prediction mode (Zhao [0150]: a subset can include DCT-II, i.e. transform with constant lowest frequency basis function, DST-VII, i.e. transform with increasing lowest frequency basis function, and DCT-VIII, i.e. transform with decreasing lowest frequency basis function; [0241]: a transform set is used as collection of transform type and can include DCT-II, DST-VII. Different transform method can be generated by selecting one transform type from the transform set as the horizontal transform, and selecting on transform type as the vertical transform; Tables 1 and 3, [0120], [0127], [0032], [0052]-[0053]: DCT-II and DST-VII and intra prediction mode can be used; Tables 1 and 3 [0150]: the left transform is always selected from DST-VII, DCT-VIII and DCT-II and the right transform is always selected from DST-VII, DCT-VIII and DCT-II; [0120]: in addition to the DCT-II transform, others DCT and DST transforms including DST-VII and DCT-VIII are used for intra prediction mode for both left and right transforms; [0257]-[0258]: the left transform can be DST-VII or DCT-VIII while the right transform can be DST-VII or DCT-VIII. Therefore, there are possible pairs of left and right transforms which include pairs of {DCT-II, DCT-II}, {DST-VII, DST-VII}, {DST-VII, DCT-VIII}, {DCT-VIII, DCT-VIII}, {DCT-VIII, DST-VII} for left and right transforms. DCT-II is first type of transform with constant lowest frequency basis function. DST-VII is second type of transform with increasing lowest frequency basis function. DCT-VIII is third type of transform with decreasing lowest frequency basis function as also admitted by Applicant in the Specification), and that each of the transform subset can identify a relatively small number of transforms to have smaller range of the index value to reduce information needed to be signaled (Zhao [0137]-[0138]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Zhao, and further incorporate having the set of transform pairs consist of: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third Zhao, to have relatively smaller number of transforms and transform pairs and hence smaller range of the index value to reduce information needed to be signaled as in Zhao [0137]-[0138].
Furthermore, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for more efficient transforms in intra prediction mode as in [0053]) is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 418, 82 USPQ2d 1385, 1395-97 (2007).  

Regarding claim 16, Zhao discloses a method for video encoding, comprising: 
selecting a pair of a horizontal transform and a vertical transform from a set of transform pairs to transform prediction residuals of a current block of a video picture being encoded, wherein the first transform type is DCT-II, the second transform type is a transform with an increasing lowest frequency basis function, and the third transform type is a transform with a decreasing lowest frequency basis function, and wherein the current block is encoded in an intra prediction mode (Zhao [0123]-[0124]: a plurality of transform subsets can be used. The transform subsets can include two or more candidate transforms. Different transforms from the subset can be selected; Tables 1 and 3, [0150]: a subset can include DCT-II, i.e. transform with constant lowest frequency basis function, DST-VII, i.e. transform with increasing lowest frequency basis function, and DCT-VIII, i.e. transform with decreasing lowest frequency basis function; [0241]: a transform set is used as collection of transform type and can include DCT-II, DST-VII. Different transform method can be generated by selecting one transform type from the transform set as the horizontal transform, and selecting on transform type as the vertical transform; [0120], [0127], [0032], [0052]-[0053]: DCT-II and DST-VII and intra prediction mode can be used; [0120]: in addition to the DCT-II transform, others DCT and DST transforms including DST-VII and DCT-VIII are used for intra prediction mode for both left and right transforms); 
providing at least a syntax element indicating the selected pair of horizontal and vertical transforms (Zhao [0120]: horizontal transform and vertical transform; [0245], [0241], [0180]: indicator signaling, a two-bit TU level indicator may be signaled. The first bit specifies which transform type from the given transform set is applied as the horizontal transform, and the second bit specifies which transform type from the given transform set is applied as the vertical transform; [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]; [0115]: it is known that an index to a transform pair is signaled to indicate selected transform pair); 
transforming the prediction residuals of the current block using the selected horizontal and vertical transforms to obtain transformed coefficients for the current block (Zhao [0026], [0051], [0078], [0124]: transform a current block using selected transforms; [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]); and 
encoding the at least a syntax element and the transformed coefficients of the current block (Zhao [0129], [0140]: encoder generate bitstream that includes information indicative of coefficient values of the current block to provide the decoder; [0245], [0241], [0180]: indicator signaling, a two-bit TU level indicator may be signaled. The first bit specifies which transform type from the given transform set is applied as the horizontal transform, and the second bit specifies which transform type from the given transform set is applied as the vertical transform; [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]; [0115]: an index to a transform pair is signaled to indicate selected transform pair).  
Zhao does not explicitly disclose wherein the set of transform pairs consist of: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}.
	However, Zhao discloses the set of transform pairs include: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}, wherein a transform pair for any intra block with transform selection is selected from said set of transform pairs, wherein the current block is encoded in an intra prediction mode (Zhao [0150]: a subset can include DCT-II, i.e. transform with constant lowest frequency basis function, DST-VII, i.e. transform with increasing lowest frequency basis function, and DCT-VIII, i.e. transform with decreasing lowest frequency basis function; [0241]: a transform set is used as collection of transform type and can include DCT-II, DST-VII. Different transform method can be generated by selecting one transform type from the transform set as the horizontal transform, and selecting on transform type as the vertical transform; [0120], [0127], [0032], [0052]-[0053]: DCT-II and DST-VII and intra prediction mode can be used; Tables 1 and 3, [0150]: the left transform is always selected from DST-VII, DCT-VIII and DCT-II and the right transform is always selected from DST-VII, DCT-VIII and DCT-II; [0120]: in addition to the DCT-II transform, others DCT and DST transforms including DST-VII and DCT-VIII are used for intra prediction mode for both left and right transforms; [0257]-[0258]: the left transform can be DST-VII or DCT-VIII while the right transform can be DST-VII or DCT-VIII. Therefore, there are possible pairs of left and right transforms which include pairs of {DCT-II, DCT-II}, {DST-VII, DST-VII}, {DST-VII, DCT-VIII}, {DCT-VIII, DCT-VIII}, {DCT-VIII, DST-VII} for left and right transforms. DCT-II is first type of transform with constant lowest frequency basis function. DST-VII is second type of transform with increasing lowest frequency basis function. DCT-VIII is third type of transform with decreasing lowest frequency basis function as also admitted by Applicant in the Specification), and that each of the transform subset can identify a relatively small number of transforms to have smaller range of the index value to reduce information needed to be signaled (Zhao [0137]-[0138]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Zhao, and further incorporate having the set of transform pairs consist of: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}, wherein the current block is encoded in an intra Zhao, to have relatively smaller number of transforms and transform pairs and hence smaller range of the index value to reduce information needed to be signaled as in Zhao [0137]-[0138].
Furthermore, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for more efficient transforms in intra prediction mode as in [0053]) is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 418, 82 USPQ2d 1385, 1395-97 (2007).  

Regarding claim 21, Zhao discloses a method for video decoding, comprising: 
obtaining at least a syntax element indicating a pair of a horizontal transform and a vertical transform (Zhao [0120]: horizontal transform and vertical transform; [0245], [0241], [0180]: indicator signaling, a two-bit TU level indicator may be signaled. The first bit specifies which transform type from the given transform set is applied as the horizontal transform, and the second bit specifies which transform type from the given transform set is applied as the vertical transform; [0115]: it is known that an index to a transform pair is signaled to indicate selected transform pair); 
selecting, based on the at least a syntax element, the pair of the horizontal and vertical transforms from a set of transform pairs to inversely transform transformed coefficients of a current block of a video picture being decoded, wherein the first transform type is DCT-II, the second transform type is a transform with an increasing lowest frequency basis function, and the third transform type is a transform with a decreasing lowest frequency basis function, and wherein the current block is decoded in an intra prediction mode (Zhao [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]; [0123]-[0124]: a plurality of transform subsets can be used. The transform subsets can include two or more candidate transforms; [0115]: it is known that an index to a transform pair is signaled to indicate selected transform pair; Tables 1 and 3, [0150]: a subset can include DCT-II, i.e. transform with constant lowest frequency basis function, DST-VII, i.e. transform with increasing lowest frequency basis function, and DCT-VIII, i.e. transform with decreasing lowest frequency basis function; [0120], [0127], [0032], [0052]-[0053]: DCT-II and DST-VII and intra prediction mode can be used; [0150]: the left transform is always selected from DST-VII, DCT-VIII and DCT-II and the right transform is always selected from DST-VII, DCT-VIII and DCT-II; [0120]: in addition to the DCT-II transform, others DCT and DST transforms including DST-VII and DCT-VIII are used for intra prediction mode for both left and right transforms); 
inversely transforming the transformed coefficients of the current block using the selected horizontal and vertical transforms to obtain prediction residuals for the current block (Zhao [0027]-[0028], [0044], [0083], [0111]: decoder applies inverse transform to the current block; [0108], [0201], [0221], [0238]: decoder utilizes inverse-transform to generate residual block; [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]); and 
decoding the current block using the prediction residuals (Zhao [0026]: encoder generates residual block by subtracting sample values of a current block from sample values of a predictive block; [0027]: decoder perform reciprocal process of the encoder and decode the block using prediction residuals to reconstruct the current block).  
Zhao does not explicitly disclose wherein the set of transform pairs consist of: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}.
	However, Zhao discloses the set of transform pairs include: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}, wherein a transform pair for any intra block with transform selection is selected from said set of transform pairs, wherein the current block is decoded in an intra prediction mode (Zhao Tables 1 and 3, [0150]: a subset can include DCT-II, i.e. transform with constant lowest frequency basis function, DST-VII, i.e. transform with increasing lowest frequency basis function, and DCT-VIII, i.e. transform with decreasing lowest frequency basis function; [0241]: a transform set is used as collection of transform type and can include DCT-II, DST-VII. Different transform method can be generated by selecting one transform type from the transform set as the horizontal transform, and selecting on transform type as the vertical transform; [0120], [0127], [0032], [0052]-[0053]: DCT-II and DST-VII and intra prediction mode can be used; [0150]: the left transform is always selected from DST-VII, DCT-VIII and DCT-II and the right transform is always selected from DST-VII, DCT-VIII and DCT-II; [0120]: in addition to the DCT-II transform, others DCT and DST transforms including DST-VII and DCT-VIII are used for intra prediction mode for both left and right transforms; [0257]-[0258]: the left transform can be DST-VII or DCT-VIII while the right transform can be DST-VII or DCT-VIII. Therefore, there are possible pairs of left and right transforms which include pairs of {DCT-II, DCT-II}, {DST-VII, DST-VII}, {DST-VII, DCT-VIII}, {DCT-VIII, DCT-VIII}, {DCT-VIII, DST-VII} for left and right transforms), and that each of the transform subset can identify a relatively small number of transforms to have smaller range of the index value to reduce information needed to be signaled (Zhao [0137]-[0138]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Zhao, and further incorporate having the set of transform pairs consist of: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}, wherein the current block is decoded in an intra prediction mode, as taught by Zhao, to have relatively smaller number of transforms and transform pairs and hence smaller range of the index value to reduce information needed to be signaled as in Zhao [0137]-[0138].
Furthermore, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for more efficient transforms in intra prediction mode as in [0053]) is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 418, 82 USPQ2d 1385, 1395-97 (2007).  


Regarding claim 26, Zhao discloses an apparatus for video encoding, comprising: 
(Zhao [0068]: encoder having processors; [0124]: memory to store data of the transform subset), wherein said one or more processors are configured to: 
select a pair of a horizontal transform and a vertical transform from a set of transforms to transform prediction residuals of a current block of a video picture being encoded, wherein the first transform type is DCT-II, the second transform type is a transform with an increasing lowest frequency basis function, and the third transform type is a transform with a decreasing lowest frequency basis function, and wherein the current block is encoded in an intra prediction mode (Zhao [0123]-[0124]: a plurality of transform subsets can be used. The transform subsets can include two or more candidate transforms. Different transforms from the subset can be selected; Tables 1 and 3, [0150]: a subset can include DCT-II, i.e. transform with constant lowest frequency basis function, DST-VII, i.e. transform with increasing lowest frequency basis function, and DCT-VIII, i.e. transform with decreasing lowest frequency basis function; [0241]: a transform set is used as collection of transform type and can include DCT-II, DST-VII. Different transform method can be generated by selecting one transform type from the transform set as the horizontal transform, and selecting on transform type as the vertical transform; [0120], [0127], [0032], [0052]-[0053]: DCT-II and DST-VII and intra prediction mode can be used; [0120]: in addition to the DCT-II transform, others DCT and DST transforms including DST-VII and DCT-VIII are used for intra prediction mode for both left and right transforms); 
provide at least a syntax element indicating the selected horizontal and vertical transforms (Zhao [0120]: horizontal transform and vertical transform; [0245], [0241], [0180]: indicator signaling, a two-bit TU level indicator may be signaled. The first bit specifies which transform type from the given transform set is applied as the horizontal transform, and the second bit specifies which transform type from the given transform set is applied as the vertical transform; [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]; [0115]: it is known that an index to a transform pair is signaled to indicate selected transform pair); 
transform the prediction residuals of the current block using the selected horizontal and vertical transforms to obtain transformed coefficients for the current block  (Zhao [0026], [0051], [0078], [0124]: transform a current block using selected transforms; [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]); and 
encode the syntax element and the transformed coefficients of the current block (Zhao [0129], [0140]: encoder generate bitstream that includes information indicative of coefficient values of the current block to provide the decoder; [0245], [0241], [0180]: indicator signaling, a two-bit TU level indicator may be signaled. The first bit specifies which transform type from the given transform set is applied as the horizontal transform, and the second bit specifies which transform type from the given transform set is applied as the vertical transform; [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]).  

Zhao does not explicitly disclose wherein the set of transform pairs consist of: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}.
	However, Zhao discloses the set of transform pairs include: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}, wherein a transform pair for any intra block with transform selection is selected from said set of transform pairs, wherein the current block is decoded in an intra prediction mode (Zhao Tables 1 and 3, [0150]: a subset can include DCT-II, i.e. transform with constant lowest frequency basis function, DST-VII, i.e. transform with increasing lowest frequency basis function, and DCT-VIII, i.e. transform with decreasing lowest frequency basis function; [0241]: a transform set is used as collection of transform type and can include DCT-II, DST-VII. Different transform method can be generated by selecting one transform type from the transform set as the horizontal transform, and selecting on transform type as the vertical transform; [0120], [0127], [0032], [0052]-[0053]: DCT-II and DST-VII and intra prediction mode can be used; [0150]: the left transform is always selected from DST-VII, DCT-VIII and DCT-II and the right transform is always selected from DST-VII, DCT-VIII and DCT-II; [0120]: in addition to the DCT-II transform, others DCT and DST transforms including DST-VII and DCT-VIII are used for intra prediction mode for both left and right transforms; [0257]-[0258]: the left transform can be DST-VII or DCT-VIII while the right transform can be DST-VII or DCT-VIII. Therefore, there are possible pairs of left and right transforms which include pairs of {DCT-II, DCT-II}, {DST-VII, DST-VII}, {DST-VII, DCT-VIII}, {DCT-VIII, DCT-VIII}, {DCT-VIII, DST-VII} for left and right transforms), and that each of the transform subset can identify a relatively small number of transforms to have smaller range of the index value to reduce information needed to be signaled (Zhao [0137]-[0138]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Zhao, and further incorporate having the set of transform pairs consist of: {a first transform type, the first transform type}, {a second transform type, the second transform type}, {the second transform type, a third transform type}, {the third transform type, the third transform type}, {the third transform type, the second transform type}, wherein the current block is decoded in an intra prediction mode, as taught by Zhao, to have relatively smaller number of transforms and transform pairs and hence smaller range of the index value to reduce information needed to be signaled as in Zhao [0137]-[0138].
Furthermore, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for more efficient transforms in intra prediction mode as in [0053]) is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 418, 82 USPQ2d 1385, 1395-97 (2007).  

Regarding claims 5, 17, 22 and 27, Zhao discloses all the limitations of claim 4, 16, 21 and 26, respectively, and are analyzed as previously discussed with respect to that claim.
Zhao further discloses wherein the at least a syntax element comprises an index indicating which transform in the set of transform pairs, to use for the selected horizontal or vertical transform (Zhao [0245], [0241], [0180]: indicator signaling, a two-bit TU level indicator may be signaled. The first bit specifies which transform type from the given transform set is applied as the horizontal transform, and the second bit specifies which transform type from the given transform set is applied as the vertical transform; [0121], [0136], [0151]: video decoder receives the first index and second index from the bitstream and determine the transform C and R that the decoder is to use to inverse transform the coefficient block back to a transform block for vertical and horizontal transform as in [0047]; [0115]: it is known that an index to a transform pair in set of transform pairs is signaled to indicate selected transform pair).  

Regarding claims 6, 18, 23 and 28, Zhao discloses all the limitations of claim 4, 16, 21 and 26, respectively, and are analyzed as previously discussed with respect to that claim.
Zhao further discloses wherein the transform with an increasing lowest frequency basis 32017P00238WOUSCustomer No. 157363function is DST-VII, and the transform with a decreasing lowest frequency basis function is DCT-VIII (Zhao [0150]: a subset can include DCT-II, i.e. transform with constant lowest frequency basis function, DST-VII, i.e. transform with increasing lowest frequency basis function, and DCT-VIII, i.e. transform with decreasing lowest frequency basis function).  

Regarding claim 9, 19, 24 and 29, Zhao discloses all the limitations of claim 4, 16, 21 and 26, respectively, and are analyzed as previously discussed with respect to that claim.
Zhao further discloses wherein the selection of the horizontal and vertical transforms depends on a coding mode of the current block (Zhao [0127]-[0129], [0149], [0163], [0171], [0242]: which transform to use is selected based on the intra-prediction mode used).  

Regarding claim 31, Zhao discloses a non-transitory machine readable medium having stored thereon machine executable instructions (Zhao [0068]: non-transitory machine readable medium) that, when executed, implement an encoding method according to claim 16 as cited in claim 16 above.

Regarding claim 32, Zhao discloses a non-transitory machine readable medium having stored thereon machine executable instructions (Zhao [0068]: non-transitory machine readable medium) that, when executed, implement a decoding method according to claim 21 as cited in claim 21 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486